Title: To George Washington from Count de Wengierski, 8 October 1783
From: Wengierski, Count de
To: Washington, George


                        
                              Wednesday: Princeton. 8 October 1783
                            
                        
                        I Believe that the weather will permit Your Excellency to come here to morrow morning, because I love to
                            flatter Myself with the hopes of Seeing You again.
                        I have travelled many thousand miles to see and know the founders of American liberty, as much to boast of
                            having seen them, as to learn from them, the means to conserve to the people their most precious rights.
                        I am Citizan of an Unhappy Country, once free and powerful, weak and Anarchial at present. How pleasing would
                            it have been to me, to have been able in conversing with and listning to you, to imagine that one day I could by following
                            Your Steps, be useful to my country......those delusions are pardonable.....But since Circumstances do not permit me to remain
                            longer with You, I do not despair of seeing You one day in Your retreat in Virginia—and I am Sure, that the Sight of
                            Washington living at his farm, will be as interesting in my eyes, as could possibly have been that of fabricius and
                            Cincinnatus.
                        Mr Vernon Unites with me in Respects and we Shall be infinitely obliged to Your Excellency for the letter You
                            offered us for General Knox.I am Sir with the utmost Esteam Veneration and regard Your Most Obedient and Humble servant
                        
                            C. Wengierski
                        
                    